         Case 8-20-08051-ast          Doc 23         Filed 10/02/20     Entered 10/02/20 12:46:10




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                                   :
    In re:                                                         :   Chapter 11
                                                                   :
    ORION HEALTHCORP, INC1.                                        :   Case No. 18-71748 (AST)
                                                                   :
                                          Debtors.                 :   (Jointly Administered)
                                                                   :
    HOWARD M. EHRENBERG IN HIS CAPACITY                            :
    AS LIQUIDATING TRUSTEE OF ORION                                :   Adv. Pro. No. 20-08051 (AST)
    HEALTHCORP, INC., ET AL.,                                      :
                                                                   :
                                                Plaintiff,         :
                                                                   :
    v.                                                             :
                                                                   :
    ELENA SARTISON; 2 RIVER TERRACE                                :
    APARTMENT 12J, LLC; CLODAGH BOWYER                             :
    GREENE A/K/A CLODAGH BOWYER;                                   :
    ELLIOTT GREENE,                                                :

                                                Defendants.


                                     CERTIFICATE OF SERVICE


STATE OF NEW JERSEY                         )
                                            )          ss.:
COUNTY OF SOMERSET                          )




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Orion Healthcorp, Inc. (7246); Constellation Healthcare Technologies, Inc. (0135); NEMS Acquisition,
LLC (7378); Northeast Medical Solutions, LLC (2703); NEMS West Virginia, LLC (unknown); Physicians Practice
Plus Holdings, LLC (6100); Physicians Practice Plus, LLC (4122); Medical Billing Services, Inc. (2971); Rand
Medical Billing, Inc. (7887); RMI Physician Services Corporation (7239); Western Skies Practice Management, Inc.
(1904); Integrated Physician Solutions, Inc. (0543); NYNM Acquisition, LLC (unknown) Northstar FHA, LLC
(unknown); Northstar First Health, LLC (unknown); Vachette Business Services, Ltd. (4672); Phoenix Health, LLC
(0856); MDRX Medical Billing, LLC (5410); VEGA Medical Professionals, LLC (1055); Allegiance Consulting
Associates, LLC (7291); Allegiance Billing & Consulting, LLC (7141); New York Network Management, LLC
(7168). The corporate headquarters and the mailing address for the Debtors listed above is 1715 Route 35 North,
Suite 303, Middletown, NJ 07748.




DOCS_NY:41251.1 65004/003
       Case 8-20-08051-ast       Doc 23     Filed 10/02/20     Entered 10/02/20 12:46:10




        I, La Asia S. Canty, am over the age of eighteen years, and am employed by Pachulski

Stang Ziehl & Jones LLP. I am not a party to the within action; my business address is 780

Third Avenue, 34th Floor, New York, New York 10017-2024.

        On September 30, 2020, I caused a true and correct copy of the following documents to

be served via electronic mail and First Class US Mail upon the party set forth on the service list

annexed hereto as Exhibit 1 and via Federal Express upon the parties set forth on the service list

annexed hereto as Exhibit 2:

     Notice and Motion for Entry of Default and For Entry of Default Judgment Against

        Defendant 2 River Terrace Apartment 12J, LLC [Docket No. 21]; and

     Request for Judicial Notice in Support of Motion for Entry of Default and For Entry of

        Default Judgment Against Defendant 2 River Terrace Apartment 12J, LLC [Docket No.

        22].


                                                         /s/ La Asia S. Canty
                                                          La Asia S. Canty




DOCS_NY:41251.1 65004/003
         Case 8-20-08051-ast     Doc 23    Filed 10/02/20   Entered 10/02/20 12:46:10




                                           EXHIBIT 1

VIA EMAIL AND FIRST CLASS US MAIL
Laurence D. Pittinsky, Esq.
Rosenberg & Pittinsky, LLP
232 Madison Avenue, Suite 906
New York, New York 10016
Email: larry@rpllplaw.com

Counsel to Residential Board of Managers of the
Riverhouse on Rockefeller




  DOCS_NY:41251.1 65004/003
         Case 8-20-08051-ast   Doc 23   Filed 10/02/20   Entered 10/02/20 12:46:10




                                        EXHIBIT 2

VIA FEDERAL EXPRESS                           VIA FEDERAL EXPRESS
Attn: Resident                                2 River Terrace Apartment 12J, LLC
2 River Terrace, Apt. 12J                     c/o Phil Thomas, Esq./Adam Greene, Esq.
New York, NY 10282                            Robinson Brog Leinward Greene, et al.
                                              875 Third Avenue
                                              New York, NY 10022




  DOCS_NY:41251.1 65004/003
